     Case 2:17-cv-04224 Document 5 Filed 12/02/20 Page 1 of 2 PageID #: 47




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ANDREW MILLER,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:17-cv-04224


RALPH TERRY,

                              Defendant.


                                             ORDER


       By standing order entered on January 4, 2016, and filed in this case on October 27, 2017,

(ECF No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Judge Tinsley filed his PF&R on October 20, 2020 (ECF No. 4), recommending this Court dismiss

the Complaint (ECF No. 2) for failure to state a claim upon which relief can be granted and deny

the Application to Proceed Without Prepayment of Fees and Costs (ECF No. 1.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C.

§ 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo

review when a party “makes general and conclusory objections that do not direct the Court to a
     Case 2:17-cv-04224 Document 5 Filed 12/02/20 Page 2 of 2 PageID #: 48




specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on November 6, 2020. (ECF No. 4.) To

date, Plaintiff Andrew Miller has failed to submit any objection in response to the PF&R, thus

constituting a waiver of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 4), DENIES Plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs (ECF No. 1), and DISMISSES this

action. The Court DIRECTS the Clerk to remove this matter from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         December 2, 2020
